Citation Nr: 0633245	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disability of the left 
ankle/left foot/left toes, including as secondary to service-
connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1956 to January 
1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in November 
2005 for further development.


FINDINGS OF FACT

1.  Post surgery residuals of left great toe are related to 
active duty service.

2.  The veteran's degenerative joint disease of the left 
ankle is chronically worsened by his service-connected left 
knee disability.

3.  The veteran's hammertoes of the left foot are chronically 
worsened by his service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  Post surgery residuals of left great toe were incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative joint disease of the left ankle was 
aggravated by the veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006). 

3.  Hammertoes of the left foot were aggravated by the 
veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
disability of the left ankle, left foot and left toes, 
including as secondary to his service-connected knee 
disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

The record shows that the veteran was involved in a motor 
vehicle accident in December 1956 while on active duty in 
which he sustained injuries to his face and right knee.  
While hospitalized, in June 1957, surgery was performed to 
remove the toenail of the lateral side of the veteran's left 
great toe due to an ingrown toenail.  The veteran was 
discharged from active service for physical disability. 

By rating decision in September 1992, service connection was 
established for right knee disability related to a right knee 
injury suffered in the 1956 motor vehicle accident.  By 
rating decision in June 2000, service connection was 
established for left knee degenerative joint disease 
secondary to the already service-connected right knee 
disability.  

Post-service medical evidence includes references to various 
problems from the left ankle to the toes.  Various medical 
reports indicated that the veteran suffered from numerous 
disorders, including a stress fracture of the left foot, foot 
ulcers with Staph cellulitis, hammertoes, and arthritis of 
the left ankle.  

The veteran was afforded a VA examination in March 2004, 
which gave an impression of degenerative joint disease of the 
left ankle with associated hammertoe deformity 2nd, 3rd, 4th, 
and 5th toes and an apparent angulation of the great toe 
(referred to as right by the examiner) from dislocation.  
However, the only opinion offered by the examiner was that it 
seemed less likely that the difficulty with the "left great 
toe" was secondary to the veteran's knee injuries.  No 
opinion was offered with regard to whether the left ankle 
disability or hammertoes were causally related to the 
service-connected knee disabilities.  Moreover, no opinion 
was offered as to any relationship between any problems of 
the left ankle, foot and/or toes and the documented 1957 
surgery of the left great toe.  

Given the inadequacy of the March 2004 VA examination, the 
Board remanded this case in November 2005 for another VA 
examination, which was completed in March 2006.  The examiner 
diagnosed the veteran with hammertoes of the 2nd, 3rd, 4th, and 
5th toes of the left foot, decreased range of motion of the 
left toes and decreased range of motion of the left ankle.  
The examiner noted that the veteran had surgery on his big 
toe of the left foot in 1956 (which appears to actually be in 
1957) that never healed.  The examiner opined that it was as 
likely as not that his left foot condition was related to the 
veteran's in service injury.  The examiner also opined that 
the veteran's left foot was not related to his knee 
disabilities as they were separate injuries; however, the 
examiner concluded that the veteran's left knee caused 
abnormal pain and gait changes that would aggravate his left 
ankle, foot and toe disorders.  

Because the record did not clearly articulate the veteran's 
left ankle, foot and toe disabilities, the Board previously 
remanded this case for medical clarification as to the 
veteran's current disabilities of the left ankle, foot and 
toes as well as an opinion as to whether any of these 
disabilities are related to service under direct or secondary 
causation theories.  Nevertheless, the most recent VA opinion 
does not provide a clear diagnosis of the left ankle, left 
foot and left toes, except for hammertoes and the mention of 
decreased range of motion.  Further, it does not appear that 
any x-rays were taken in conjunction with the examination.  
Moreover, the medical opinion did not clearly specify which 
foot disability was caused by service and which ankle, foot 
and toe disabilities were aggravated by the right knee.  
Nevertheless, given the affirmative opinions of the March 
2006 examiner, the Board finds that another remand for 
further clarification would result in unnecessarily 
prolonging this case.  Thus, based on a total review of the 
medical evidence with particular attention to both VA 
examinations, the Board finds that the veteran's current 
disabilities of the left foot/ankle/toes are post-surgery 
residuals of the left great toe, degenerative joint disease 
of the left ankle and hammertoes of the 2nd, 3rd, 4th, and 5th 
toes.  

Therefore, given that the veteran did have surgery on his 
left great toe during service and the March 2006 VA medical 
opinion indicating that any residuals of this surgery are 
related to service, and resolving all benefit of the doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for post-surgery residuals of the left great toe 
as being directly related to service.  38 U.S.C.A. § 5107(b).

Moreover, based on the March 2006 VA medical opinion that the 
veteran's left ankle, foot and toe disorders were aggravated 
by the veteran's service-connected left knee, and resolving 
all benefit of the doubt in the veteran's favor, the Board 
must conclude that service connection is warranted on a 
secondary basis for the veteran's degenerative joint disease 
of the left ankle and hammertoes of the 2nd, 3rd, 4th and 5th 
toes of the left foot as being aggravated by his service-
connected left knee disability.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.310.  

As the Board has granted service connection for all the 
current enumerated disabilities of the left foot, left ankle 
and left toes based on the most recent VA examinations, this 
decision is considered a full grant of the benefits sought on 
appeal. 

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to 
service, the satisfaction of VCAA requirements is rendered 
moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with all 
with respect to the disability evaluation and the effective-
date elements when effectuating the Board's decision.


ORDER

Service connection is warranted for post-surgery residuals of 
the left great toe as being directly related to service.  
Service connection is also warranted for that additional 
degree of degenerative joint disease of the left ankle 
impairment resulting from the veteran's service-connected 
left knee disability.  Service connection is also warranted 
for that additional degree of hammertoes of the 2nd, 3rd, 4th, 
and 5th toes impairment resulting from the veteran's service-
connected left knee disability.  The appeal is granted to 
this extent. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


